Citation Nr: 1612884	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss.  

2.  Entitlement to service connection for memory loss. 


REPRESENTATION

Appellant represented by:   Richard A. Rhea, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1966 to September 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a videoconference hearing in January 2014 before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  

In April 2014, the Board declined to reopen the claims of entitlement to service connection for memory loss and arthritis of the right arm.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 order, the Court vacated the part of the Board's April 2014 decision finding that the appellant did not submit new and material evidence sufficient to reopen his claim for memory loss and remanded that matter for further adjudication. The Board's decision that there was no new and material evidence sufficient to reopen the claim for arthritis of the right arm was affirmed. 

In the April 2014 Board decision, the issues of entitlement to service connection for a skin and gum condition due to unknown gas exposure, entitlement to service connection for a left leg disability to include as secondary to the service connected left knee disability, entitlement to service connection for a back disability to include as secondary to the service connected left knee disability, entitlement to service connection for arthritis of the neck to include as secondary to the service connected left knee disability, entitlement to an initial compensable rating for residuals of injury, left knee and entitlement to an initial rating higher than 20 percent disabling for limitation of extension of the left knee were remanded for further development.  As development regarding these issues have not been completed, they are not addressed in the decision therein.  

The Board also notes that since the April 2014 decision the Veteran has perfected an appeal as to the issues of entitlement to service connection for a right leg condition, entitlement to service connection for heart condition (also claimed as heart fibrillation), entitlement to individual unemployability and entitlement to special monthly compensation based on aid and attendance/housebound.  The Board notes, however, that as the Veteran has requested a hearing and steps to schedule a hearing for these issues are also not addressed therein.  

The issue of entitlement to service connection for memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for memory loss was denied in a June 1999 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record since the June 1999 decision with regards to memory loss is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

The June 1999 decision denying entitlement to service connection for memory loss is final.  New and material evidence to reopen the claim for service connection for memory loss has been received.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim to reopen.  

Analysis

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received the Board looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  

In December 1998, the Veteran submitted a claim for service connection for memory loss.  In a June 1999 rating decision, entitlement to service connection was denied.  The RO found that the evidence failed to show that the disability was incurred in or aggravated by service.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  38 U.S.C.A. § 7105.

At the time of the last final denial, the record contained the Veteran's lay statements of memory loss that was service related.  Since the last final denial, the Veteran has submitted evidence showing continued treatment for several disabilities.  While he continues to report an in service onset of his memory loss, the Veteran also now claims that the medication taken for his service connected disability caused his memory loss.  

After reviewing all of the evidence of record available at the time of the June 1999 rating decision and in light of the evidence received since that decision to include the new theory of entitlement to service connection, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for memory loss.   Accordingly, the claim is reopened.


ORDER

New and material evidence has been received; the claim for entitlement to service connection for memory loss is reopened.  The appeal is allowed to this extent.


REMAND

Having reopened the claim of entitlement to service connection for memory loss, the Board finds that further development is needed.  To that end, the Veteran is service connected for residuals of a left knee injury.  He claims that his memory loss is related to pain medication taken for his service connected disability.  The Veteran has not been afforded a VA examination in relation to this claim.  He should be afforded such an examination on remand.  Accordingly, a remand is warranted to obtain an opinion on this matter.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his memory loss. Access to VBMS and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's memory loss was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's memory loss was caused and/or aggravated by pain medication taken for his service-connected left knee disability.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

2. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Thereafter, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


